DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed 07/02/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. §103 rejections of claims 2 and 12 over Murakami, Makino, and Rabie; and (2) the 35 U.S.C. §103 rejection of claim 6 over Murakami, Makino, and Rabie.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15	
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2, 6, and 12
Amended claims: 				1, 4, 5, 7, 8, 11, and 14
New claims: 					None
Claims currently under consideration:	1, 3-5, 7-11, and 13-15
Currently rejected claims:			1, 3-5, 7-11, and 13-15
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “protease is present in an amount of 840 to 840,000”, but does not provide a unit of measurement for the amount.  For the purpose of this examination, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (WO 2012/066960) in view of Makino (US 2015/0181913) and Rabie (Rabie, A.I., Hisham, A.N., “SPE-172640-MS: Sodium Gluconate as a New Environmentally Friendly Iron Controlling Agent for HP/HT Acidizing Treatments”, 2015, Society of Petroleum Engineers).
Regarding claim 1, Murakami teaches a composition (page 8, paragraph 2) for modifying (corresponding to improving the shelf life of food, softening food, and reducing bitterness) (page 6, paragraph 7; page 11, paragraph 3; page 5, paragraph 4) meat (page 11, paragraph 4), comprising at least one gluconate (page 6, paragraph 7) and at least one protease (page 8, paragraphs 2, 4), wherein the gluconate is selected from the group consisting of sodium gluconate and potassium gluconate (page 6, paragraph 7).  Murakami does not teach the protease to be present in an amount of 840-840,000 U per 1 g of gluconic acid.
However, Makino teaches an enzyme preparation for suppressing bitterness in food (Abstract) and tenderizing food ([0007]) such as meat ([0010]) wherein the preparation comprises a protease ([0007]) present in an amount of 10-2000 U per 100 grams of food 
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Murakami to include protease in an amount taught by Makino.  Since Murakami teaches the inclusion of a protease in a composition for modifying the texture and bitterness in food, but does not disclose an amount, a skilled practitioner would be motivated to consult an additional reference such as Makino in order to determine a suitable amount of protease to include in food in order to reduce bitterness and tenderize meat.  The selection of a value of protease within the overlapping range renders obvious the claimed range of protease present per 1 gram of gluconic acid.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Murakami to include the amount of sodium gluconate taught by Rabie.  Since Murakami teaches the inclusion of sodium gluconate in a composition for meat, but does not disclose an amount, a skilled practitioner would be motivated to consult an additional reference such as Rabie in order to determine a suitable amount of sodium gluconate to include in food.  The selection of a value of sodium gluconate within the 
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the gluconate is sodium gluconate (Murakami, page 6, paragraph 7).
Regarding claim 4, Murakami teaches a method (corresponding to method for improving the shelf life of food) (page 6, paragraph 7) for producing a prepared meat product (corresponding to fish sausage, grilled meat, ham, sausage, meatballs), comprising contacting meat (corresponding to foods to which the alanine composition can be added) (page 11, paragraph 4 with at least one gluconate (page 6, paragraph 7) and at least one protease (page 8, paragraph 4), wherein the gluconate is at least one member selected from the group consisting of sodium gluconate and potassium gluconate (page 6, paragraph 7).  Murakami does not teach the protease to be present in an amount of 840-840,000 U per 1 gram of gluconic acid or the added gluconate to be present in an amount of 0.001-2.5 grams of gluconic acid.
However, Makino teaches an enzyme preparation for suppressing bitterness in food (Abstract) and tenderizing food ([0007]) such as meat ([0010]) wherein the preparation comprises a protease ([0007]) present in an amount of 10-2000 U per 100 grams of food material ([0041]).  Rabie teaches that gluconic acid salts are used in the food industry and that the U.S. FDA permits the use of sodium gluconate in food without limitation (page 3, paragraphs 5-6), which means that the amount of sodium gluconate in food can range from an amount approaching 0% of the composition/food to which it is applied to an amount approaching 100% of the composition/food to which it is applied.  Since the amount of sodium gluconate can range from an amount approaching 0% to an amount 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Murakami to include protease in an amount taught by Makino.  Since Murakami teaches the inclusion of a protease in a prepared meat product with modified texture and bitterness, but does not disclose an amount, a skilled practitioner would be motivated to consult an additional reference such as Makino in order to determine a suitable amount of protease to include in food in order to reduce bitterness and tenderize meat.  The selection of a value of protease within the overlapping range renders obvious the claimed range of protease present per 1 gram of gluconic acid.
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 4, including the amount of sodium gluconate in food can approach an amount of 100% of the food to which it is applied (Rabie, page 3, paragraph 6), which overlaps the claimed range, rendering it obvious.
Regarding claim 7, 
However, Makino teaches an enzyme preparation for suppressing bitterness in food (Abstract) and tenderizing food ([0007]) such as meat ([0010]) wherein the preparation comprises a protease ([0007]) present in an amount of 10-2000 U per 100 grams of food material ([0041]).  Rabie teaches that gluconic acid salts are used in the food industry and that the U.S. FDA permits the use of sodium gluconate in food without limitation (page 3, paragraphs 5-6), which means that the amount of sodium gluconate in food can range from an amount approaching 0% of the composition/food to which it is applied to an amount approaching 100% of the composition/food to which it is applied.  Since the amount of sodium gluconate can range from an amount approaching 0% to an amount approaching 100% of the food to which it is applied and the amount of protease is 10-2000 U per 100 grams of meat, the amount of protease present per 1 gram of gluconic acid overlaps the claimed range, rendering it obvious. 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Murakami to include protease in an amount taught by Makino.  Since Murakami teaches the inclusion of a protease in a prepared meat product with modified texture and bitterness, but does not disclose an amount, a skilled practitioner would be motivated to consult an additional reference such as Makino in order to determine a suitable amount of protease to include in food in order to reduce bitterness and tenderize meat.  The selection of a value of protease within the overlapping range renders obvious the claimed range of protease present per 1 gram of gluconic acid.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Murakami to include the amount of sodium gluconate taught by Rabie.  Since Murakami teaches the inclusion of sodium gluconate in a prepared meat product with 
Regarding claim 8, Murakami teaches a method for modifying (corresponding to improving the shelf life of food, softening food, and reducing bitterness) (page 6, paragraph 7; page 11, paragraph 3; page 5, paragraph 4) meat (page 11, paragraph 4), comprising contacting meat (corresponding to foods to which the alanine composition can be added) (page 11, paragraph 4 with at least one gluconate (page 6, paragraph 7) and at least one protease (page 8, paragraphs 2 and 4), wherein the gluconate is at least one member selected from the group consisting of sodium gluconate and potassium gluconate (page 6, paragraph 7).  Murakami does not teach the protease to be present in an amount of 840-840,000 U per 1 gram of gluconic acid or the added gluconate to be present in an amount of 0.001-2.5 grams of gluconic acid.
However, Makino teaches an enzyme preparation for suppressing bitterness in food (Abstract) and tenderizing food ([0007]) such as meat ([0010]) wherein the preparation comprises a protease ([0007]) present in an amount of 10-2000 U per 100 grams of food material ([0041]).  Rabie teaches that gluconic acid salts are used in the food industry and that the U.S. FDA permits the use of sodium gluconate in food without limitation (page 3, paragraphs 5-6), which means that the amount of sodium gluconate in food can range from an amount approaching 0% of the composition/food to which it is applied to an amount approaching 100% of the composition/food to which it is applied.  Since the 
It would have been obvious for a person of ordinary skill in the art to have modified the product of Murakami to include protease in an amount taught by Makino.  Since Murakami teaches the inclusion of a protease in a prepared meat product with modified texture and bitterness, but does not disclose an amount, a skilled practitioner would be motivated to consult an additional reference such as Makino in order to determine a suitable amount of protease to include in food in order to reduce bitterness and tenderize meat.  The selection of a value of protease within the overlapping range renders obvious the claimed range of protease present per 1 gram of gluconic acid.
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including sodium gluconate is present in an amount approaching 100% of the composition (Rabie, page 3, paragraph 6), which overlaps the claimed amount, rendering it obvious.
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 4, including the gluconate is sodium gluconate (Murakami, page 6, paragraph 7).
Regarding claim 11, 
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 7, including the gluconate is sodium gluconate (Murakami, page 6, paragraph 7).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 8, including the amount of sodium gluconate can approach an amount of 100% of the food to which it is applied (Rabie, page 3, paragraph 6), which overlaps the claimed range, rendering it obvious.
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 8, including the gluconate is sodium gluconate (Murakami, page 6, paragraph 7).

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-3, 7-9, and 11-15 over Murakami, Makino, and Rabie; claims 4, 5, and 10 over Murakami and Rabie; and claim 6 over Murakami, Makino, and Rabie: Applicant’s arguments have been fully considered and are considered (1) moot in light of the cancellation of claims 2, 6, and 12; and (2) unpersuasive.
Applicant cancelled claims 2, 6, and 12 (Applicant’s Remarks, page 5, paragraph 2).  Applicant argued that the gluconic acid and protease components disclosed in the Murakami reference are merely listed in a long list of alternatives without a suggestion to select either component or use them in combination.  Applicant stated that, without a disclosure in the reference regarding a combination of gluconic acid and protease, a skilled artisan would find no reasonable motivation or expectation of success to select a combination of these components from Murakami (Applicant’s Remarks, page 6, paragraphs 4-6).  Applicant then argued that the Murakami reference cites gluconic acid, 
However, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  Murakami teaches that alanine is combined with other components such as gluconic acid, potassium In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant then argued that the Makino reference addresses the suppression of bitterness or the tenderization of food through the addition of phospholipase to protease (Applicant’s Remarks, page 7, paragraph 4) and that the Rabie reference pertains to the anti-iron precipitation effect of sodium gluconate and does not suggest specific addition of amounts of gluconate to meat or the rate of gluconate to protease (Applicant’s Remarks, page 8, paragraph 1) whereas the present invention provides processed meat products with improved juiciness and less dryness of the meat center by adding specific amounts of gluconic acid and protease to meat as shown Table 2 (Applicant’s Remarks, page 7, paragraph 5; page 8, paragraph 3 – page 9, paragraph 1).  Applicant argued that such superior effect of gluconic acid and protease is not disclosed, suggested, or in any way expected in view of the combination of Murakami, Makino, and Rabie (Applicant’s Remarks, page 9, paragraph 2).
In response to the Rabie reference not suggesting specific addition of amounts of gluconate to meat or the rate of gluconate to protease and the Makino reference addressing the suppression of bitterness or the tenderization of food, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Makino reference is cited for its teaching regarding a suitable amount of protease to add to food while the Rabie reference is cited for its teaching regarding a suitable amount of sodium gluconate to use in food.  Their combination with Murakami teaches the addition of specific amounts of gluconate to meat and the rate of gluconate to protease which overlap the claimed amounts, rendering them obvious.  In response to Applicant’s assertion of unexpected results stemming from the combination of gluconic acid and protease, gluconic acid, sodium gluconate, and potassium gluconate are used along with salt (which Applicant discloses as being a component included in the gluconate/ protease compositions applied to the meat exemplified in Tables 1 and 2 (page 13, lines 2-6; page 15, lines 16-18)) to increase the water-holding capacity of meat, as evidenced by Takei (US 2012/0308684) ([0035]-[0037], [0047]) and protease is a known meat tenderizer, as evidenced by Purser (US 6,319,527) (column 4, lines 18-44); therefore, it is predictable that gluconic acid would increase meat juiciness and protease would soften meat, which are the two factors that determine total sensory quality (Specification, page 13, lines 27-28), and as such, Applicant’s results are not unexpected.  Furthermore, it is noted that the claims are not commensurate in scope with the data for reasons such as: 
The gluconate/protease mixture requires sodium chloride (Specification page 12, lines 2-3) which is not recited by any of the claims.
 Claim 1 is not necessarily intended for a meat since “[s]tatements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  See also MPEP § 2111.02, §2112.02 and 2114-2115. 
Claims 4, 7, and 8 are broadly directed to meat while the data provides support only for chicken breast meat.
Since the combination of prior art has been shown to teach the features required by the claims, Applicant’s arguments are unpersuasive and claims 1, 3-5, 7-11, and 13-15 are rejected as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ke, Shuming, “Effect of pH and Salts on Tenderness and Water-holding Capacity of Muscle Foods”, 2006, ProQuest Information and Learning Company.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791